UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	September 1, 2012 — February 28, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Financials Fund Semiannual report 2 | 28 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Financial services companies may be affected by the availability and cost of capital; changes in interest rates, insurance claims activity, industry consolidation, and general economic conditions; and reduced profitability from limitations on loans and interest rates and fees charged as a result of extensive government regulations. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Derivatives also involve the risk of increasing investment exposure, or in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has set record highs recently, thanks to steadily improving housing and employment data and the Federal Reserves pledge to continue to add stimulus until it believes the economy has meaningfully improved. The federal budget battle continues among Washington lawmakers, but investors appear to believe that a resolution will eventually take place. The by-now familiar risks that have buffeted markets for a few years have not gone away entirely, but they appear to be steadily abating. Europe, while having slumped further into recession, is slowly addressing its sovereign debt problem; Chinas economy appears to be improving; and here in the United States economic recovery is underway. Times like these require a measured, balanced approach to investing. At Putnam, our investment team is actively focused on managing risk while pursuing returns. The guidance of your financial advisor is also important in helping to ensure that your portfolio remains in line with your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in financial companies worldwide In a market economy, the financials sector performs vital functions. For example, banks provide the flow of funding that allows all industries to grow and thrive, while insurance companies help businesses and households recover from unexpected problems. The importance of these roles means that well-managed financial institutions rarely become obsolete, a feature that can make them attractive investments. As economies develop over time, the financials sector also evolves. From the popularization of credit cards in the 1960s tothe introduction of ATMs, financial services advance along with technology and shifting consumer habits. With these changes comes new potential for investors. Putnam Global Financials Fund pursues growth opportunities by investing in stocks offinancial companies worldwide. The fund’s managers work with sector analysts who analyze companies to identify those best positioned to reward investors. The fund also seeks the most attractive industries within the sector, choosing primarily from banking, insurance, and real estate, as well as credit card companies and brokerage firms. The fund’s global mandate enables it to benefit from investments in many different countries. Since finance is integrated with all other business sectors, the performance of financial companies often reflects the strength of a nation’s economy. Approximately one third of the financial stocks available to investors (measured by market capitalization) trade in the United States. Other large markets are Japan and the United Kingdom. Each country has a different set of financial regulations, which is why it is beneficial for the fund’s managers to compare opportunities across companies, industries, and countries. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnam’s sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds’ managers invest with flexibility and precision, using fundamental research to hand select stocks for theportfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCIWorld Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 Global Financials Fund Global Financials Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Global Financials Fund Interview with your fund’s portfolio managers A shift in central bank policy near the beginning of the fiscal year had a major impact on the financials sector and stocks in general. Could you discuss this? David: During July and August2012, the European Central Bank [ECB] responded to a long-running crisis in European markets by announcing it would make direct purchases of sovereign bonds, if necessary, to stop the increase in financing costs threatening both large financial institutions and heavily indebted nations. This move brought quick relief to European banks that were large holders of sovereign bonds issued by peripheral European markets, such as Spain and Italy. The policy also effectively lowered the cost of equity, helping stocks in general to rally. Weeks later, in September2012, the Fed announced an expansion of its existing policy of purchasing Treasury and mortgage securities to provide stimulus to the U.S. economy. This relieved the market’s worries about a slower pace of U.S. economic growth and the potential impact of federal fiscal contraction during 2013. As a result, stocks rose broadly in the semiannual period ended February 28, 2013. The financials sector led the way and the fund outperformed its benchmark, thanks to our active stock selection and regional weightings. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 15. Global Financials Fund 5 What were the keys to the fund’s outperformance of its benchmark? Jacquelyne: Stock selection contributed the most. A range of stocks played a role, reflecting a number of themes we could pursue thanks to our extensive global research capability. Examples included banks in Europe and the United States, property companies in Japan, and an insurance company in Brazil. The portfolio’s overweight position in the U.S. market also helped our results. While European markets improved dramatically in the period, the region remained in recession. The United States benefited from a stronger macroeconomic backdrop, and improvements in the housing and labor markets. The S&P Case-Shiller U.S. National Home Price Index recorded a 7.3% gain from October through December2012, and net job gains quickened in the later months of the year. Firmer economic results contributed to optimism that credit would flow more freely and began to create an expectation that an increase in interest rates might be near, which would be helpful to bank earnings. Lastly, currency was a slight positive contributor, but not a major factor in the fund’s results. The fund’s strategy is to employ a currency overlay with forward contracts to bring the portfolio’s country weightings in line with the currency weightings of the benchmark index. With Europe pulling back from the brink, how have you adjusted the portfolio? David: As it became clear that the situation was improving, we reduced the underweight to Europe dramatically. We added exposure to banks that, in our estimation, have high-quality but distressed valuations, such as Barclays in the United Kingdom and Societe Generale in France. These companies have solid businesses and stronger equity foundations that are less dependent on sovereign debt than the market understood, in our view. The stocks fell to deep discounts during the crisis. As markets appear to have Country allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Financials Fund stabilized, capital costs have come down and the stocks have rallied. The portfolio remains underweight to Europe versus the benchmark, though it is closer to a neutral positioning. The ECB has provided much-needed time for countries to implement their austerity programs and address debt issues, but these problems are still significant and would be worsened by any further macroeconomic deterioration. While we have confidence in several U.K. and French banks, we remain wary of the risks in peripheral European markets. Italy is facing political paralysis, and the bungled approach to negotiating a financial rescue for Cyprus demonstrates that policy remains difficult to predict and is fraught with risk. Which holdings performed especially well during the period? Jacquelyne: Porto Segura , an automobile insurer in Brazil, was an out-of-benchmark choice that outperformed the index. The stock was priced cheaply because the consensus of research analysts expected its loss ratios would be severe. Our analysis, however, concluded that the loss-ratio forecasts were unreasonably pessimistic. When subsequent reports showed better-than-expected loss ratios, our position appreciated. Barclays, an overweight relative to the benchmark, offered considerably different attributes. This U.K.-based global bank saw its shares priced at an excessive discount during the eurozone crisis in 2012. Its fundamental businesses were healthy, yet Barclays was priced as if it were situated in a peripheral This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Global Financials Fund 7 economy vulnerable to insolvency. Also, bad press surrounding the Libor scandal weighed on the price, even though this was an industry issue rather than a stock-specific problem. When the ECB’s action dispelled fears of a eurozone dissolution, Barclays rallied quickly. In Japan, we raised our weighting during the period upon identifying what we believe are fundamental opportunities in property companies. Our view was based on Japan’s continuing recovery from the 2011 Fukushima disaster and a shift in government and Bank of Japan policy aimed at stimulating stronger economic growth. We added Mitsubishi UFJ and Mitsubishi Estate , and increased an existing holding, Mitsui Fudosan . Each position was an overweight relative to the benchmark, and all three helped relative results. We sold Mitsubishi UFJ at its higher valuation following the rally, but the portfolio still holds Mitsubishi Estate and Fudosan. What are some examples of holdings that underperformed the benchmark? David: Given the robust upswing in the sector, the lagging stocks tended to be less volatile, more defensive stocks, with more stable cash flows that are less influenced by cyclical factors and market sentiment. United Overseas Bank , a well-managed, high-quality bank in Singapore was such a holding. The company delivered the operating performance we expected, but as the risk-on trade returned, investors favored stocks with greater valuation upside potential. The portfolio’s overweight position in this holding lagged during the period. Toronto Dominion Bank in Canada and Australia & New Zealand Banking Group had similar stories. We invest in these high-quality banks to construct a well-diversified portfolio, but we believe that they tend to be among the top-performers during flat or declining market conditions, rather than in a market upswing. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Financials Fund What is your outlook for the financials sector in the coming months? Jacquelyne: In our view, the sector is still in the midst of an important transition from crisis to more normal conditions. As a case in point, the United States is moving forward from the process of implementing the financial reform enacted in 2010. With industry regulations now in place, our research is focusing less on finding companies that stand to benefit from them. For example, we have added CME , the Chicago Mercantile Exchange, because it is a large clearinghouse for derivatives trading, and as the new law moves more of this trading from over-the-counter markets to exchanges, we believe CME stands to achieve greater growth. As another example of normalcy, the Fed has recently given permission to several large banks to distribute additional capital to shareholders, after the institutions passed new stress tests of their ability to withstand an economic crisis. We had built positions in banks such as Citigroup because we believed these companies had become more resilient, and the fund now stands to earn the higher dividend. David: Conditions in Europe appear far less favorable than in the United States, but we believe the region has turned a corner in its long crisis, and that the dramatic risk of a eurozone breakup is greatly reduced. We believe select opportunities exist and we have increased the portfolio’s position, but the region remains an underweight relative to the benchmark because conditions are still fragile. We are also concerned about possible macroeconomic disappointments or unexpected events that could still have significant consequences. Although the most probable scenarios suggest that the global economy will continue to mend, recent data have not been particularly reassuring. Should macro conditions improve, we could see still further improvement in stock valuations, but we still maintain cautious positioning in the portfolio because of the risk that conditions could sour. Jacquelyne and David, thank you for commenting on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jacquelyne J. Cavanaugh holds an M.B.A. from Harvard Business School and a B.A. from Brown University. She joined Putnam in 2011 and has been in the investment industry since 1995. Portfolio Manager David Morgan has a B.S. from Bristol University. He joined Putnam in 2004 and has been in the investment industry since 1995. Global Financials Fund 9 IN THE NEWS The global economy continues to expand, but the rate of expansion slowed recently. Manufacturing production and services activity worldwide both eased in February, according to data compiled by JPMorgan and Market Economics. Economic growth was led by the United States, followed by China, Germany, the United Kingdom, Brazil, India, Russia, and Ireland. The rate of increase, however, dropped in most of those countries, with the United States and Russia being the exceptions. Japan’s economic output, meanwhile, was stagnant. In the still-troubled eurozone, conditions weakened substantially in France, Italy, and Spain, with output contracting sharply in these countries’ manufacturing and services sectors. While the global economic deceleration was considered slight by most observers, the expansion rate hit a four-month low in February. As the employment picture improves in the United States and around the world, economists hope that jobs growth will spur further demand. 10 Global Financials Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/13 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 53.32% 44.50% 48.53% 46.53% 48.56% 48.56% 50.05% 44.80% 51.63% 54.95% Annual average 10.73 9.17 9.89 9.54 9.90 9.90 10.16 9.23 10.44 11.01 3 years 16.16 9.48 13.53 10.53 13.55 13.55 14.44 10.43 15.27 17.02 Annual average 5.12 3.07 4.32 3.39 4.33 4.33 4.60 3.36 4.85 5.38 1 year 18.09 11.30 17.14 12.14 17.17 16.17 17.44 13.33 17.75 18.30 6 months 22.52 15.48 22.03 17.03 22.11 21.11 22.22 17.94 22.31 22.74 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 2/28/13 MSCI World Financials Index (ND) Life of fund 53.96% Annual average 10.84 3 years 20.94 Annual average 6.54 1 year 19.11 6 months 19.86 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Global Financials Fund 11 Fund price and distribution information For the six-month period ended 2/28/13 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — 1 1 1 Income $0.074 — — $0.010 $0.048 $0.100 Capital gains — Total — — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/12 $10.65 $11.30 $10.53 $10.45 $10.58 $10.96 $10.58 $10.67 2/28/13 12.97 13.76 12.85 12.76 12.92 13.39 12.89 12.99 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 55.92% 46.95% 51.07% 49.07% 51.00% 51.00% 52.61% 47.27% 54.22% 57.58% Annual average 10.92 9.40 10.11 9.77 10.10 10.10 10.37 9.45 10.64 11.20 3 years 10.47 4.12 8.03 5.08 7.98 7.98 8.83 5.02 9.63 11.21 Annual average 3.38 1.35 2.61 1.67 2.59 2.59 2.86 1.65 3.11 3.61 1 year 17.96 11.17 17.11 12.11 17.06 16.06 17.42 13.31 17.62 18.28 6 months 18.48 11.67 18.07 13.07 18.02 17.02 18.16 14.02 18.26 18.59 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Global Financials Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/12* 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Total annual operating expenses for the fiscal year ended 8/31/12 2.19% 2.94% 2.94% 2.69% 2.44% 1.94% Annualized expense ratio for the six-month period ended 2/28/13 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/13. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2012, to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.56 $11.67 $11.68 $10.30 $8.93 $6.19 Ending value (after expenses) $1,225.20 $1,220.30 $1,221.10 $1,222.20 $1,223.10 $1,227.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Global Financials Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2013, use the following calculation method. To find the value of your investment on September 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.85 $10.59 $10.59 $9.35 $8.10 $5.61 Ending value (after expenses) $1,018.00 $1,014.28 $1,014.28 $1,015.52 $1,016.76 $1,019.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Global Financials Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Financials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the financials sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Financials Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2013, Putnam employees had approximately $366,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Financials Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Financials Fund 17 The fund’s portfolio 2/28/13 (Unaudited) COMMON STOCKS (97.8%)* Shares Value Capital markets (17.5%) Apollo Global Management, LLC. Class A 1,800 $42,318 Ashmore Group PLC (United Kingdom) 24,974 135,756 BGP Holdings PLC (Malta) F 82,319 107 Blackstone Group LP (The) 9,300 175,770 Charles Schwab Corp. (The) 18,000 292,320 Franklin Resources, Inc. 900 127,125 Goldman Sachs Group, Inc. (The) 2,700 404,352 Invesco, Ltd. 5,200 139,308 KKR & Co. LP 11,400 207,708 Morgan Stanley 16,600 374,330 Partners Group Holding AG (Switzerland) 626 144,493 State Street Corp. 5,500 311,245 UBS AG (Switzerland) 22,436 352,387 WisdomTree Investments, Inc. † 13,200 120,120 Commercial banks (27.1%) Australia & New Zealand Banking Group, Ltd. (Australia) 12,309 360,502 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 23,699 229,101 Bank Mandiri (Persero) Tbk PT (Indonesia) 153,000 158,868 Bank of Ireland (Ireland) † 474,316 81,540 Barclays PLC (United Kingdom) 72,526 337,327 Credicorp, Ltd. (Peru) 1,100 164,978 Erste Group Bank AG (Czech Republic) † 5,440 174,348 Fifth Third Bancorp 7,700 121,968 Grupo Financiero Banorte SAB de CV (Mexico) 27,300 201,897 HSBC Holdings, PLC (United Kingdom) 15,859 175,720 Kasikornbank PCL NVDR (Thailand) 16,100 114,321 Lloyds Banking Group PLC (United Kingdom) † 264,839 218,388 Sberbank of Russia ADR (Russia) 16,370 225,963 Societe Generale SA (France) † 7,519 288,882 Standard Chartered PLC (United Kingdom) 11,184 303,947 Sumitomo Mitsui Financial Group, Inc. (Japan) 10,000 399,976 Toronto-Dominion Bank (Canada) 3,773 310,438 UMB Financial Corp. 1,800 82,062 UniCredit SpA (Italy) † 53,136 270,176 United Overseas Bank, Ltd. (Singapore) 11,000 169,159 Consumer finance (1.7%) Capital One Financial Corp. 3,800 193,914 Samsung Card Co., Ltd. (South Korea) 2,250 80,902 Diversified financial services (16.6%) Bank of America Corp. 40,100 450,323 BM&F Bovespa SA (Brazil) 19,700 133,463 Citigroup, Inc. 14,870 624,094 CME Group, Inc. 4,400 263,208 ING Groep NV GDR (Netherlands) † 35,472 284,601 JPMorgan Chase & Co. 13,147 643,151 18 Global Financials Fund COMMON STOCKS (97.8%)* cont. Shares Value Diversified financial services cont. ORIX Corp. (Japan) 2,150 $239,243 Singapore Exchange, Ltd. (Singapore) 9,000 55,149 Household durables (2.0%) Beazer Homes USA, Inc. † 3,620 56,363 Persimmon PLC (United Kingdom) 19,635 271,840 Insurance (20.7%) ACE, Ltd. 2,000 170,780 Admiral Group PLC (United Kingdom) 5,633 106,635 Aflac, Inc. 3,688 184,216 AIA Group, Ltd. (Hong Kong) 81,600 353,796 Allianz SE (Germany) 2,483 339,317 Allstate Corp. (The) 3,100 142,662 China Pacific Insurance (Group) Co., Ltd. (China) 10,200 37,664 Hartford Financial Services Group, Inc. (The) 7,000 165,270 Intact Financial Corp. (Canada) 2,600 165,164 Marsh & McLennan Cos., Inc. 5,000 185,700 MetLife, Inc. 8,300 294,152 Old Mutual PLC (United Kingdom) 57,106 174,965 Ping An Insurance (Group) Co. of China, Ltd. (China) 4,500 37,699 Porto Seguro SA (Brazil) 8,700 115,376 Prudential PLC (United Kingdom) 21,018 311,931 SCOR SE (France) 4,714 133,342 Tokio Marine Holdings, Inc. (Japan) 10,300 290,694 XL Group PLC 4,751 136,069 Professional services (0.5%) Verisk Analytics, Inc. Class A † 1,400 81,928 Real estate investment trusts (REITs) (5.1%) American Campus Communities, Inc. R 1,600 72,320 American Tower Corp. Class A R 2,700 209,520 British Land Company PLC (United Kingdom) R 15,665 134,559 Digital Realty Trust, Inc. R 1,775 118,890 MFA Financial, Inc. R 7,980 70,862 Prologis, Inc. R 5,708 222,270 Real estate management and development (4.8%) CBRE Group, Inc. Class A † 4,600 111,182 Hongkong Land Holdings, Ltd. (Hong Kong) 16,000 123,359 Mitsubishi Estate Co., Ltd. (Japan) 9,000 224,133 Mitsui Fudosan Co., Ltd. (Japan) 5,000 127,122 Sun Hung Kai Properties, Ltd. (Hong Kong) 12,000 185,788 Software (1.8%) Fidessa Group PLC (United Kingdom) 5,850 165,741 SS&C Technologies Holdings, Inc. † 4,875 123,386 Total common stocks (cost $13,623,504) Global Financials Fund 19 WARRANTS (0.1%)*† Expiration Strike date price Warrants Value JPMorgan Chase & Co. W 10/28/18 $42.42 1,309 $18,981 Total warrants (cost $14,072) SHORT-TERM INVESTMENTS (2.5%)* Shares Value Putnam Short Term Investment Fund 0.10% L 402,474 $402,474 Total short-term investments (cost $402,474) TOTAL INVESTMENTS Total investments (cost $14,040,050) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $16,180,915. † Non-income-producing security. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $56,952 to cover certain derivatives contracts. 20 Global Financials Fund DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 45.2% Spain 1.4% United Kingdom 14.4 Russia 1.4 Japan 7.9 Singapore 1.3 Hong Kong 4.1 Mexico 1.2 Switzerland 3.1 Czech Republic 1.0 Canada 2.9 Peru 1.0 France 2.6 Indonesia 1.0 Australia 2.2 Thailand 0.7 Germany 2.1 Ireland 0.5 Netherlands 1.8 South Korea 0.5 Italy 1.7 China 0.5 Brazil 1.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $5,404,518) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Japanese Yen Buy 5/15/13 $101,127 $101,343 $(216) Barclays Bank PLC Australian Dollar Buy 4/17/13 53,855 54,811 (956) British Pound Sell 3/20/13 226,931 235,856 8,925 Canadian Dollar Buy 4/17/13 88,732 91,589 (2,857) Euro Buy 3/20/13 160,470 167,749 (7,279) Hong Kong Dollar Buy 5/15/13 3,611 3,613 (2) Singapore Dollar Buy 5/15/13 15,342 15,342 — Swedish Krona Buy 3/20/13 89,958 92,087 (2,129) Swiss Franc Sell 3/20/13 78,110 81,235 3,125 Citibank, N.A. Australian Dollar Buy 4/17/13 183,451 186,696 (3,245) British Pound Sell 3/20/13 45,811 47,600 1,789 Canadian Dollar Buy 4/17/13 94,932 97,978 (3,046) Danish Krone Buy 3/20/13 41,398 42,952 (1,554) Euro Sell 3/20/13 401,241 419,526 18,285 Japanese Yen Sell 5/15/13 132,084 131,254 (830) Singapore Dollar Buy 5/15/13 46,350 46,480 (130) Credit Suisse International Australian Dollar Buy 4/17/13 104,757 106,599 (1,842) British Pound Sell 3/20/13 298,226 309,977 11,751 Canadian Dollar Buy 4/17/13 86,698 89,501 (2,803) Euro Buy 3/20/13 14,754 15,423 (669) Japanese Yen Buy 5/15/13 64,421 64,666 (245) Norwegian Krone Buy 3/20/13 77,854 81,616 (3,762) Global Financials Fund 21 FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $5,404,518) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Swedish Krona Buy 3/20/13 $15,302 $15,665 $(363) Swiss Franc Sell 3/20/13 19,314 20,004 690 Deutsche Bank AG Australian Dollar Buy 4/17/13 129,902 132,185 (2,283) Euro Buy 3/20/13 312,845 326,529 (13,684) Swedish Krona Buy 3/20/13 54,191 55,284 (1,093) Goldman Sachs International Japanese Yen Buy 5/15/13 14,167 14,201 (34) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 23,619 24,040 (421) Canadian Dollar Buy 4/17/13 29,545 30,497 (952) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 202,183 205,919 (3,736) British Pound Buy 3/20/13 68,261 70,918 (2,657) Canadian Dollar Buy 4/17/13 261,451 269,897 (8,446) Euro Sell 3/20/13 94,402 95,366 964 Japanese Yen Buy 5/15/13 50,759 50,503 256 Norwegian Krone Sell 3/20/13 19,289 20,371 1,082 Swedish Krona Buy 3/20/13 112,478 115,341 (2,863) Swiss Franc Buy 3/20/13 120,260 124,551 (4,291) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/17/13 141,610 144,122 (2,512) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 185,793 189,075 (3,282) Canadian Dollar Buy 4/17/13 224,931 232,158 (7,227) Israeli Shekel Buy 4/17/13 15,539 15,597 (58) Swedish Krona Buy 3/20/13 29,275 29,960 (685) UBS AG Australian Dollar Buy 4/17/13 37,566 38,224 (658) British Pound Sell 3/20/13 319,766 332,309 12,543 Canadian Dollar Buy 4/17/13 37,101 37,624 (523) Euro Buy 3/20/13 124,041 128,922 (4,881) Norwegian Krone Sell 3/20/13 6,877 7,211 334 Singapore Dollar Buy 5/15/13 13,889 13,889 — Swiss Franc Buy 3/20/13 26,784 27,730 (946) WestPac Banking Corp. Australian Dollar Buy 4/17/13 93,762 94,761 (999) British Pound Buy 3/20/13 51,424 55,258 (3,834) Canadian Dollar Sell 4/17/13 7,072 2,514 (4,558) Total 22 Global Financials Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $56,363 $271,840 $— Financials 7,748,525 7,381,753 107 Industrials 81,928 — — Information technology 123,386 165,741 — Total common stocks Warrants $18,981 $— $— Short-term investments 402,474 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(42,807) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Global Financials Fund 23 Statement of assets and liabilities 2/28/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $13,637,576) $15,848,624 Affiliated issuers (identified cost $402,474) (Note 6) 402,474 Dividends, interest and other receivables 25,415 Receivable for shares of the fund sold 17,361 Receivable from Manager (Note 2) 4,874 Unrealized appreciation on forward currency contracts (Note 1) 59,744 Total assets LIABILITIES Payable for shares of the fund repurchased 3,152 Payable for custodian fees (Note 2) 10,112 Payable for investor servicing fees (Note 2) 7,088 Payable for Trustee compensation and expenses (Note 2) 1,616 Payable for administrative services (Note 2) 143 Payable for distribution fees (Note 2) 6,579 Payable for auditing and tax fees 29,955 Unrealized depreciation on forward currency contracts (Note 1) 102,551 Payable for reports to shareholders 10,352 Other accrued expenses 6,029 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $13,945,964 Undistributed net investment income (Note 1) 9,031 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 62,256 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,163,664 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($7,777,033 divided by 599,792 shares) $12.97 Offering price per class A share (100/94.25 of $12.97)* $13.76 Net asset value and offering price per class B share ($583,431 divided by 45,394 shares)** $12.85 Net asset value and offering price per class C share ($3,578,997 divided by 280,483 shares)** $12.76 Net asset value and redemption price per class M share ($77,497 divided by 5,997 shares) $12.92 Offering price per class M share (100/96.50 of $12.92)* $13.39 Net asset value, offering price and redemption price per class R share ($502,562 divided by 38,976 shares) $12.89 Net asset value, offering price and redemption price per class Y share ($3,661,395 divided by 281,907 shares) $12.99 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Global Financials Fund Statement of operations Six months ended 2/28/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $2,617) $118,432 Interest (including interest income of $193 from investments in affiliated issuers) (Note 6) 193 Securities lending (Note 1) 34 Total investment income EXPENSES Compensation of Manager (Note 2) 38,849 Investor servicing fees (Note 2) 17,800 Custodian fees (Note 2) 10,391 Trustee compensation and expenses (Note 2) 489 Distribution fees (Note 2) 26,950 Administrative services (Note 2) 199 Reports to shareholders 7,724 Auditing and tax fees 21,541 Other 1,960 Fees waived and reimbursed by Manager (Note 2) (29,984) Total expenses Expense reduction (Note 2) (20) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 517,079 Net realized gain on foreign currency transactions (Note 1) 37,658 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (54,262) Net unrealized appreciation of investments during the period 1,722,792 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Financials Fund 25 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/13* Year ended 8/31/12 Operations: Net investment income $22,760 $128,113 Net realized gain (loss) on investments and foreign currency transactions 554,737 (486,949) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,668,530 665,273 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (38,055) (73,380) Class B — (2,289) Class C — (35,001) Class M (58) (803) Class R (1,556) (3,927) Class Y (14,520) (14,226) From net realized long-term gain on investments Class A — (36,690) Class B — (2,571) Class C — (17,868) Class M — (481) Class R — (2,239) Class Y — (6,003) Redemption fees (Note 1) 251 4,376 Increase from capital share transactions (Note 4) 4,584,790 2,493,103 Total increase in net assets NET ASSETS Beginning of period 9,404,036 6,795,598 End of period (including undistributed net investment income of $9,031 and $40,460, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 26 Global Financials Fund This page left blank intentionally. Global Financials Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A February 28, 2013** .03 2.36 (.07) — — b 22.52 * .68 * .27 * 28 * August 31, 2012 .16 .34 (.15) (.07) .01 1.41 1.58 68 August 31, 2011 .12 (.25) (.13) (.97) — b 1.40 .95 103 August 31, 2010 .14 (1.53) (.23) (.43) — b 1.49 1.05 101 August 31, 2009† .12 3.53 (.01) — — b 36.51 * 1.06 * 1.12 * 46 * Class B February 28, 2013** (.01) 2.33 — b 22.03 * 1.05 * (.10) * 28 * August 31, 2012 .08 .34 (.07) (.07) .01 2.16 .81 68 August 31, 2011 .02 (.23) (.05) (.97) — b 2.15 .18 103 August 31, 2010 .03 (1.51) (.19) (.43) — b 2.24 .25 101 August 31, 2009† .03 3.55 (.01) — — b 35.78 * 1.58 * .23 * 46 * Class C February 28, 2013** (.01) 2.32 — b 22.11 * 1.05 * (.08) * 28 * August 31, 2012 .10 .30 (.14) (.07) .01 2.16 1.02 68 August 31, 2011 .04 (.25) (.05) (.97) — b 2.15 .33 103 August 31, 2010 .03 (1.51) (.18) (.43) — b 2.24 .21 101 August 31, 2009† .01 3.57 (.01) — — b 35.78 * 1.58 * .12 * 46 * Class M February 28, 2013** .01 2.34 (.01) — — b 22.22 * .93 * .04 * 28 * August 31, 2012 .11 .32 (.12) (.07) .01 70 1.91 1.05 68 August 31, 2011 .07 (.24) (.07) (.97) — b 68 1.90 .54 103 August 31, 2010 .08 (1.54) (.16) (.43) — b 23 1.99 .59 101 August 31, 2009† .08 3.52 (.01) — — b 36.00 * 22 1.41 * .74 * 46 * Class R February 28, 2013** .02 2.34 (.05) — — b 22.31 * .81 * .15 * 28 * August 31, 2012 .13 .33 (.13) (.07) .01 1.66 1.30 68 August 31, 2011 .11 (.25) (.15) (.97) — b 1.65 .89 103 August 31, 2010 .10 (1.52) (.19) (.43) — b 13 1.74 .80 101 August 31, 2009† .11 3.51 (.01) — — b 36.20 * 14 1.23 * 1.07 * 46 * Class Y February 28, 2013** .05 2.37 (.10) — — b 22.74 * .56 * .39 * 28 * August 31, 2012 .19 .32 (.17) (.07) .01 1.16 1.90 68 August 31, 2011 .16 (.26) (.16) (.97) — b 1.15 1.27 103 August 31, 2010 .18 (1.54) (.25) (.43) — b 1.24 1.38 101 August 31, 2009† .12 3.55 (.01) — — b 36.72 * .88 * 1.05 * 46 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Global Financials Fund Global Financials Fund 29 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2013 0.24% August 31, 2012 0.78 August 31, 2011 0.97 August 31, 2010 1.50 August 31, 2009 3.88 The accompanying notes are an integral part of these financial statements. 30 Global Financials Fund Notes to financial statements 2/28/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through February 28, 2013. Putnam Global Financials Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. The investment objective of the fund is to seek capital appreciation by concentrating its investments in the financial industries. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include commercial and investment banks, savings and loan organizations, brokerage and asset management firms, insurance companies and real estate investment trusts and real estate investment and development companies. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). Global Financials Fund 31 If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. 32 Global Financials Fund The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $62,702 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Global Financials Fund 33 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $30,480 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $30,480 $— $30,480 * * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $375,548 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. The aggregate identified cost on a tax basis is $14,126,503, resulting in gross unrealized appreciation and depreciation of $2,271,348 and $146,753, respectively, or net unrealized appreciation of $2,124,595. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 34 Global Financials Fund 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $29,984 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $8,883 ClassR 563 ClassB 615 ClassY 3,025 ClassC 4,613 Total ClassM 101 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $20 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $9, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension Global Financials Fund 35 liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $7,623 ClassM 263 ClassB 2,120 ClassR 967 ClassC 15,977 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,910 and no monies from the sale of classA and classM shares, respectively, and received $162 and $629 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,692,976 and $3,387,432, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/13 Year ended 8/31/12 ClassA Shares Amount Shares Amount Shares sold 180,477 $2,224,022 167,017 $1,741,648 Shares issued in connection with reinvestment of distributions 1,497 18,273 5,831 54,577 181,974 2,242,295 172,848 1,796,225 Shares repurchased (34,610) (415,178) (187,264) (1,934,811) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassB Shares Amount Shares Amount Shares sold 14,760 $187,096 18,941 $191,542 Shares issued in connection with reinvestment of distributions — — 517 4,814 14,760 187,096 19,458 196,356 Shares repurchased (3,281) (37,455) (19,156) (198,232) Net increase (decrease) 36 Global Financials Fund Six months ended 2/28/13 Year ended 8/31/12 ClassC Shares Amount Shares Amount Shares sold 50,919 $605,798 238,949 $2,556,455 Shares issued in connection with reinvestment of distributions — — 5,721 52,866 50,919 605,798 244,670 2,609,321 Shares repurchased (21,772) (255,283) (36,854) (378,541) Net increase Six months ended 2/28/13 Year ended 8/31/12 ClassM Shares Amount Shares Amount Shares sold 377 $4,648 181 $2,016 Shares issued in connection with reinvestment of distributions 5 58 137 1,284 382 4,706 318 3,300 Shares repurchased (1,002) (11,212) (286) (3,077) Net increase (decrease) 32 Six months ended 2/28/13 Year ended 8/31/12 ClassR Shares Amount Shares Amount Shares sold 10,595 $135,021 13,561 $129,812 Shares issued in connection with reinvestment of distributions 128 1,556 661 6,166 10,723 136,577 14,222 135,978 Shares repurchased (3,843) (47,200) (6,386) (65,742) Net increase Six months ended 2/28/13 Year ended 8/31/12 ClassY Shares Amount Shares Amount Shares sold 204,262 $2,583,059 56,602 $604,933 Shares issued in connection with reinvestment of distributions 1,186 14,510 2,159 20,229 205,448 2,597,569 58,761 625,162 Shares repurchased (35,323) (422,923) (28,641) (292,836) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class A 247,792 41.3% $3,213,862 ClassM 1,161 19.4 15,000 ClassR 1,176 3.0 15,159 Global Financials Fund 37 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $5,300,000 Warrants (number of warrants) 4,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $59,744 Payables $102,551 Equity contracts Investments 18,981 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $38,592 $38,592 Equity contracts 4,070 — 4,070 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $(54,392) $(54,392) Equity contracts 10,789 — 10,789 Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value Market value at at the beginning of Purchase Sale Investment the end of the Name of affiliates the reporting period cost proceeds income reporting period Putnam Money Market Liquidity Fund* $143,021 $3,906,013 $4,049,034 $186 $— Putnam Short Term Investment Fund* — 1,126,886 724,412 7 402,474 Totals Market values are shown for those securities affiliated during the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 38 Global Financials Fund Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in one sector, which involves more risk than a fund that invests more broadly. Note 8: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Global Financials Fund 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Global Financials Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Global Financials Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 26, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 26, 2013
